UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7403


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMEL CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:02-cr-00123-RBS-2)


Submitted:    January 14, 2009             Decided:   February 10, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamel Campbell, Appellant Pro Se.     Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamel   Campbell    appeals      the   district       court’s     order

denying his motion for reconsideration of the order finding him

ineligible    for   a   sentence     reduction     pursuant       to   18    U.S.C.

§ 3582(c)    (2006).     We   have   reviewed      the   record    and      find   no

reversible error.       Accordingly, we affirm the district court’s

order.   United States v. Campbell, No. 2:02-cr-00123-RBS-2 (E.D.

Va. June 16 & July 17, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                       2